internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 9-plr-103624-03 date date legend taxpayer grantor daughter trust trust date dear sir this letter responds to your letter dated date requesting a ruling regarding the gift_tax consequences of a proposed agreement regarding the exercise of a testamentary general_power_of_appointment held by taxpayer the facts and representations submitted are summarized as follows taxpayer is the son of grantor on date grantor executed a_trust agreement creating trust an irrevocable_trust for the benefit of his son and daughter article ii of trust creates trust a separate trust for the primary benefit of taxpayer the provisions of article iii govern the administration of trust plr-103624-03 article iii paragraph a of trust provides that unless the property of trust is sooner exhausted trust shall terminate when taxpayer dies all properties of trust shall then pass and be paid a to taxpayer’s then living issue per stirpes or b if there is none to the then living issue per stirpes of taxpayer’s closest lineal ascendant who has issue then living and who is an issue of grantor or if there is none to grantor’s then living issue per stirpes or c if grantor has no issue then living the properties of the trust shall pass and be paid to grantor’s heirs at law determined as of taxpayer’s death and as if grantor had died immediately prior to termination of the trust article iii paragraph b of trust provides that during the term of trust the net_income and principal of the trust in whole or in part may be paid to taxpayer as the trustee determines to be necessary for taxpayer’s health support maintenance and education in the standard of living to which taxpayer has been accustomed it further provides that the trustee may accumulate and add to principal any net_income not so paid article iii paragraph c of trust provides that taxpayer shall have the following testamentary_power_of_appointment with respect to all or any part of the income or principal of trust a general_power_of_appointment in favor of any one or more of a group consisting of any of grantor’s issue except taxpayer spouses of grantor’s issue charities and one creditor other than the spouse of taxpayer an issue of taxpayer or the spouse of an issue of taxpayer of taxpayer exercisable by will at the taxpayer’s death taxpayer may appoint outright or in trust select the trustees create new powers of appointment in others establish administrative_powers create life interests or other limited interests in some with future interests in others impose lawful conditions on such new powers of appointment impose lawful spendthrift provisions and in general appoint by will in any lawful manner provided always however that no appointment by taxpayer shall benefit directly or indirectly one not an object of this power and that nothing herein shall be construed as authorizing taxpayer to appoint to himself his estate more than one of his creditors or more than one of the creditors of his estate paragraph a of this article is subject_to this power taxpayer proposes as part of a divorce settlement to enter into an agreement with regard to his exercise of the testamentary general_power_of_appointment granted him under trust article iii paragraph c under the proposed agreement the terms and provisions of the testamentary general_power_of_appointment are the same as provided in trust except that if taxpayer elects to appoint all or any portion of trust to or for the benefit of any issue of his other than daughter or her issue then taxpayer agrees to make an identical or more favorable appointment to or for the benefit of daughter or her issue except that if daughter is under a severe and permanent mental or physical impairment that would prevent her enjoyment use or possession of any property plr-103624-03 appointed pursuant to the power_of_appointment and taxpayer otherwise has provided amply for her comfort welfare health support and maintenance needs then taxpayer may appoint all or any portion of trust to or for the benefit of any of his issue without limitation taxpayer requests that we rule that entering into the proposed agreement will not constitute the taxable release of his testamentary general_power_of_appointment for federal gift_tax purposes sec_2501 imposes a tax for each calendar_year on the transfer of property by gift during the calendar_year by any individual resident or nonresident sec_2511 provides that the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2514 provides that the exercise or release of a general_power_of_appointment created after date shall be deemed a transfer of property by the individual possessing such power sec_2514 provides that the term general_power_of_appointment means with certain exceptions a power that is exercisable in favor of the individual possessing the power his estate his creditors or the creditors of his estate sec_2041 provides in part that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date taxpayer was granted a general_power_of_appointment over the principal and income of trust under paragraph c of article iii of trust because taxpayer may appoint the trust property in favor of a specified group that includes a creditor of taxpayer’s estate under the proposed agreement taxpayer will not divest himself of all or any portion of the general_power_of_appointment taxpayer will retain the right to designate the ultimate beneficiaries of the property over which he holds the power taxpayer will continue to have a general_power_of_appointment because after executing the agreement he will still have the right to designate one of his creditors or one of the creditors of his estate as the beneficiary of trust accordingly we conclude that executing the proposed agreement will not constitute an exercise or release of taxpayer’s general_power_of_appointment and the execution of the proposed agreement will not be treated as a deemed transfer of property for purposes of sec_2501 because taxpayer holds a testamentary general_power_of_appointment at taxpayer’s plr-103624-03 death the value of all of the property of trust will be includable in taxpayer’s gross_estate under sec_2041 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein we express or imply no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely melissa c liquerman branch chief branch office of associate chief_counsel passthroughs and special industries cc
